DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on June 16, 2022 is acknowledged. However, upon searching Group I, art was found that read on both claim 1 and claim 17. Therefore, Group II has been rejoined and claims 1-17 have been examined below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Member in claims 1, 6, 9, 13, 16, and 17.
Cover member in claims 8 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically,
The member of claims 1, 6, 9, 13, 16, and 17 is interpreted as being a shower plate 32 as taught in Paragraph 0028, Figure 1 and claims 7 and 14 or equivalents thereof.
The cover member of claims 8 and 15 is interpreted as being an edge ring or cover ring as seen in Figure 1, reference number 22, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 and its dependent claim 9 has the limitation “widths of a bottom surface of the annular protrusion and a top surface of the cover member are controlled”. It is not clear what about or how the widths of a bottom surface of the annular protrusion and a top surface of the cover member are controlled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faguet, US 2007/0116887 A1.
Faguet teaches:
Regarding claims 1 and 17, a substrate processing method (Figures 5-6) in a substrate processing apparatus 1,1’ comprising: a process container 10 including a placement stage 20 configured to place a substrate 25 thereon and be capable of moving up or down via movement adjustment system 80, a member 30 configured to form a processing space 85, 85’ between the member 30 and the placement stage 20, a source gas supply 140 configured to supply a source gas (gaseous film precursor) into the process container 10, a reaction gas supply 142 configured to supply a reaction gas (reduction gas) into the process container 10, an exhauster 34 including a pressure adjustment valve 36 configured to be capable of adjusting a degree of opening thereof (Paragraph 0037), and exhaust a gas in the process container (Paragraph 0036), and a controller 70 configured to perform the method comprising repeating a cycle, the cycle including: supplying the source gas into the process container causing the source gas to be adsorbed to the substrate 620 (Figures 5-6); exhausting excess source gas from the process container (purge gas and exhaust, Figure 5); supplying the reaction gas into the process container causing the reaction gas to react with the source gas 640 (Figures 5-6); and exhausting excess reaction gas from the process container (purge gas and exhaust, Figure 5), wherein a gap width between the placement stage and the member (Figures 2 and 4) during the supplying the source gas into the process container causing the source gas to be adsorbed to the substrate is smaller than a gap width between the placement stage and the member (Figures 1 and 3) and the exhausting the excess reaction gas (second processing material) from the process container (Figures 5).  
Regarding claim 13, the gap width between the placement stage and the member is controlled by moving up or down the placement stage via the process volume adjustment system 80.  
Regarding claim 14, the member is a shower plate facing the placement stage (Figures 1-4, Paragraph 0028).  
Regarding claim 16, the gap width between the placement stage 22 and the member 24 in at least one of the supplying the source gas into the process container causing the source gas to be adsorbed to the substrate is 2.0 mm or less. (Figure 4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta et al, US 2016/0358767 A1, in view of Faguet, US 2007/0116887 A1.
Regarding claims 1 and 17, Nitta et al teaches a substrate processing method (Figures 4-12) in a substrate processing apparatus 302 comprising: a process container 303 including a placement stage 317 configured to place a substrate 200 thereon, a member 303s configured to form a processing space 301 between the member 303s and the placement stage 317, a source gas supply 332a configured to supply a source gas (precursor) into the process container 303, a reaction gas supply 332b configured to supply a reaction gas (reactant) into the process container, and an exhauster 248 including a pressure adjustment valve 244 configured to be capable of adjusting a degree of opening thereof, and exhaust a gas in the process container, and a controller 121 configured to perform the method comprising repeating a cycle, the cycle including: supplying the source gas (precursor) into the process container 303 causing the source gas to be adsorbed to the substrate (Figures 4-12); exhausting excess source gas from the process container (Figures 4-12); supplying the reaction gas (reactant) into the process container causing the reaction gas to react with the source gas (Figures 4-12); and exhausting excess reaction gas from the process container (Figures 4-12), wherein the degree of opening of the pressure adjustment valve in at least one of the supplying the source gas into the process container causing the source gas to be adsorbed to the substrate and the supplying the reaction gas into the process container causing the reaction gas to react with the source gas is smaller than the degree of opening of the pressure adjustment valve in at least one of the exhausting the excess source gas from the process container and the exhausting the excess reaction gas from the process container, respectively (Figures 4-12).  
Nitta et al differs from the present invention in that Nitta et al does not teach that the placement stage is capable of moving up or down, or that the method includes wherein at least one of a gap width between the placement stage in at least one of the supplying the source gas into the process container causing the source gas to be adsorbed to the substrate and the supplying the reaction gas into the process container causing the reaction gas to react with the source gas is smaller than at least one of a gap width between the placement stage and the member in at least one of the exhausting the excess source gas from the process container and the exhausting the excess reaction gas from the process container, respectively.  
Faguet was discussed above and includes the placement stage 20 is capable of moving up (Figures 2 and 4) or down (Figures 1 and 3), and the method includes supplying the source gas into the process container causing the source gas to be adsorbed to the substrate 620 (Figures 5-6); exhausting excess source gas from the process container (purge gas and exhaust, Figure 5); supplying the reaction gas into the process container causing the reaction gas to react with the source gas 640 (Figures 5-6); and exhausting excess reaction gas from the process container (purge gas and exhaust, Figure 5), wherein a gap width between the placement stage and the member (Figures 2 and 4) during the supplying the source gas into the process container causing the source gas to be adsorbed to the substrate is smaller than a gap width between the placement stage and the member (Figures 1 and 3) and the exhausting the excess reaction gas (second processing material) from the process container (Figures 5).  
The motivation for adding the process volume adjustment system and method of Faguet to the placement stage and method of Nitta et al is to enable the placement stage to move up and down to optimize the volume of the processing chamber for each of the supplying the source gas into the process container causing the source gas to be adsorbed to the substrate and the supplying the reaction gas into the process container causing the reaction gas to react with the source gas steps as taught by Nitta et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the process volume adjustment system and method of Faguet to the placement stage and method of Nitta et al as taught by Nitta et al.
Regarding claim 2, Faguet teaches at least one of the exhausting the excess source gas from the process container and the exhausting the excess reaction gas from the process container include reducing a pressure in the processing space to a pressure lower than a pressure in at least one of the supplying the source gas into the process container causing the source gas to be adsorbed to the substrate and the supplying the reaction gas into the process container causing the reaction gas to react with the source gas. (Figures 4-12)
Regarding claim 3, Nitta et al teaches constantly supplying a carrier gas that also serves as a purge gas. 
Nitta et al does not teach in at least one of the exhausting the excess source gas from the process container and the exhausting the excess reaction gas from the process container, the reducing the pressure in the processing space is performed after stopping the supply of the purge gas.  
Faguet teaches supplying a purge gas in the exhausting the excess source gas from the process container and the exhausting the excess reaction gas from the process container and stopping the purge gas after the exhausting the excess source gas from the process container and the exhausting the excess reaction gas from the process container.
The motivation for adding the purge step of Faguet to the method of Nitta et al is to purge the chamber before reducing the pressure in the processing space to increase the speed and effectiveness of the purge as is well known in the art.  Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to stop the flow of purge gas before reducing the pressure in the processing space in the method of Nitta et al and Faguet.
Regarding claims 4 and 10, Nitta et al teaches a carrier gas supply configure to supply a carrier gas, and wherein the carrier gas is continuously supplied in the supplying the source gas into the process container causing the source gas to be adsorbed to the substrate, the exhausting the excess source gas from the process container, the supplying the reaction gas into the process container causing the reaction gas to react with the source gas, and the exhausting the excess reaction gas from the process container.  (Figures 4-12)
Regarding claims 5 and 11, Nitta et al and Faguet differ from the present invention in that they do not teach a supply amount of the carrier gas in the reducing the pressure in the processing space is less than a supply amount of the carrier gas in at least one of the supplying the source gas into the process container causing the source gas to be adsorbed to the substrate and the supplying the reaction gas into the process container causing the reaction gas to react with the source gas.
However, a person having ordinary skill in the art at the time of the invention would have known to how determine the optimum supply amount of the carrier gas in the reducing the pressure in the processing space is less than a supply amount of the carrier gas in at least one of the supplying the source gas into the process container causing the source gas to be adsorbed to the substrate and the supplying the reaction gas into the process container causing the reaction gas to react with the source gas by routine experimentation.  Having determined such optimum or workable ranges, such person would have been motivated to modify Nitta et al and Faguet to include supply amount of the carrier gas in the reducing the pressure in the processing space is less than a supply amount of the carrier gas in at least one of the supplying the source gas into the process container causing the source gas to be adsorbed to the substrate and the supplying the reaction gas into the process container causing the reaction gas to react with the source gas.
Applicant is reminded that when a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of the variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In addition, where the general conditions of such a particular parameter in a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A).  In the present case, it is well known in the art that the flow rate of a carrier gas effects the amount of material transferred into or out of the chamber, the amount of the carrier gas used, and time required to pump down a chamber with the gas flowing into the chamber.  To that end, the supply amount of the carrier gas in the reducing the pressure in the processing space is less than a supply amount of the carrier gas in at least one of the supplying the source gas into the process container causing the source gas to be adsorbed to the substrate and the supplying the reaction gas into the process container causing the reaction gas to react with the source gas is a result-effective variable.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Nitta et al and Faguet to include a supply amount of the carrier gas in the reducing the pressure in the processing space is less than a supply amount of the carrier gas in at least one of the supplying the source gas into the process container causing the source gas to be adsorbed to the substrate and the supplying the reaction gas into the process container causing the reaction gas to react with the source gas. To that end, claim 1 is obvious in view of Nitta et al and Faguet.
Regarding claims 6 and 13, Faguet teaches the gap width between the placement stage 20 and the member 30 is controlled by moving up or down the placement stage 20 via process volume adjustment system 80.  (Figures 1-4)
Regarding claims 7 and 14, both Nitta et al and Faguet teach that the member is a shower plate facing the placement stage. (Nitta et al: Figure 14, Paragraph 0142; Faguet: Figures 1-4, Paragraph 0028) 
Regarding claim 12, Nitta et al teaches a supply amount of the carrier gas in the reducing the pressure in the processing space is equal to a supply amount of the carrier gas in at least one of the supplying the source gas into the process container causing the source gas to be adsorbed to the substrate and the supplying the reaction gas into the process container causing the reaction gas to react with the source gas.  (Figures 4-12)
Regarding claim 16, Faguet teaches that the gap width between the placement stage 22 and the member 24 in at least one of the supplying the source gas into the process container causing the source gas to be adsorbed to the substrate is 2.0 mm or less.  (Figure 4)
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta et al and Faguet as applied to claims 1-7, 10-14, 16, and 17 above, and further in view of Takagi, US 2010/0279008 A1.
Nitta et al differs from the claimed invention in that Nitta et al does not teach that the shower plate includes an annular protrusion at a peripheral edge portion thereof, and wherein the placement stage includes a cover member at a peripheral edge portion thereof.
Faguet teaches the shower plate 30 includes an annular protrusion 24 at a peripheral edge portion thereof.
The motivation for adding the annular protrusion of Faguet to the shower plate of Nitta et al is to limit the chamber size, control the flow across the substrate, and prevent contamination of the process container as taught by Faguet.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the annular protrusion of Faguet to the shower plate of Nitta et al as taught by Faguet.
	Nitta et al and Faguet differ from the claimed invention in that they do not teach that the placement stage includes a cover member at a peripheral edge portion thereof, 
Takagi teaches that a placement stage 300 that includes a cover member 36 at a peripheral edge portion thereof to prevent deposit of reactant onto the stage. (Figure 1, Paragraph 0045)
The motivation for adding the cover member of Takagi to the placement stage of Nitta et al and Faguet is to prevent deposit of reactant onto the stage taught by Takagi.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the cover member of Takagi to the placement stage of Nitta et al and Faguet. 
The combination of Nitta et al, Faguet, and Takagi control the width of a bottom surface of the annular protrusion and a top surface of the cover member.  
Regarding claim 9, Faguet teaches that the gap width between the placement stage 22 and the member 24 in at least one of the supplying the source gas into the process container causing the source gas to be adsorbed to the substrate is 2.0 mm or less.  (Figure 4)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Faguet, US 2007/0116887 A1, in view of Takagi, US 2010/0279008 A1.
  	Faguet was discussed above and teaches the shower plate 30 includes an annular protrusion 24 at a peripheral edge portion thereof.
Faguet differs from the present invention in that Faguet does not teach that the placement stage includes a cover member at a peripheral edge portion thereof, 
Takagi teaches that a placement stage 300 that includes a cover member 36 at a peripheral edge portion thereof to prevent deposit of reactant onto the stage. (Figure 1, Paragraph 0045)
The motivation for adding the cover member of Takagi to the placement stage of Faguet is to prevent deposit of reactant onto the stage taught by Takagi.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the cover member of Takagi to the placement stage of Faguet. 
The combination of Faguet and Takagi control the width of a bottom surface of the annular protrusion and a top surface of the cover member.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention.  The cited art contains patents that could be used to reject the claims under 35 USC § 102 or 103.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g))  The following patents teach an adjustable gap and could be used to replace Faguet in the rejections above: US 20060000411 A1 to Seo et al; US 20070116888 A1 to Faguet; and US 20070235319 A1 to Cerio. The following patents teach an adjustable gap and could be used to replace Nitta et al in the rejections above:  US 20170047227 A1, to Ashitani et al.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716